08/11/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0611


                                      DA 20-0611
                                   _________________

TERRY WALLACE,

             Plaintiff and Appellant,

      v.
                                                                   ORDER
LAW OFFICE OF BRUCE SPENCER, PLLC,
LPH, INC, a Montana Corporation, GEISZLER
STEELE, PC, and John Does 1-5,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Terry Wallace, to all counsel of
record, and to the Honorable Mike Menahan, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  August 11 2021